DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the submission filed December 30, 2020.  Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 30, 2020 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,891,943. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated or made obvious in view of US Patent No 10,891,943.
Claims of17/128,232
Claims of 10,891,943
 A method comprising: 
A method to retrieve content based on text input, comprising: 
generating, by one or more processors, a sentence vector from one or more terms of a request;
receiving, by a data processing system, a request comprising a plurality of terms;
generating, by the vector generator using the average of the plurality of word vectors, a sentence vector to map the request to a first vector space;

identifying, by the one or more processors, a plurality of sentence vectors, each of the plurality of sentence vectors trained using a respective sentence from a respective one of a plurality of electronic documents; 
retrieving, from a database by the vector generator, a plurality of trained sentence vectors corresponding to a plurality of candidate electronic documents, wherein each of the plurality of trained sentence vectors map a respective sentence of each of the plurality of candidate electronic documents to the first vector space; determining, by a scoring engine executed by the data processing system, a distance in the first vector space between the sentence vector and each trained sentence vector of the plurality of trained sentence vectors;
determining, by a vector generator executed by the data processing system, an average of a plurality of word vectors, the plurality of word vectors including a word vector retrieved for each term of the plurality of terms of the request, the plurality of word vectors generated by multiplying an encoded vector for a respective term of the plurality of terms by a matrix of weights provided by at least one intermediate layer of a neural network; 

determining, by the one or more processors, a similarity score for each of the plurality of sentence vectors with respect to the generated sentence vector for the request; 
generating, by the scoring engine, a similarity score for each of the plurality of trained sentence vectors based on the respective one of the plurality of trained sentence vectors and the sentence vector and the distance in the first vector space between the sentence vector and each trained sentence vector of the plurality of trained sentence vectors;
selecting, by the one or more processors, an electronic document from the plurality of electronic documents based at least on a ranking of the similarity score for each of the plurality of sentence vectors; 
selecting, by the scoring engine, an electronic document from the plurality of candidate electronic documents based on a ranking of the similarity score of each of the plurality of trained sentence vectors;
providing, by the one or more processors responsive to the request, at least the selected electronic document.
and providing, by the data processing system, the electronic document.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawatani (US Patent Application Publication No. 2004/0078363), hereinafter Kawatani ‘363 in view of Kawatani  (US Patent Application Publication No. 2004/0068396), hereinafter Kawatani ‘396.
Kawatani ‘363 discloses document and information retrieval method and apparatus in which the retrieval is in response to a query.    Regarding claim 1, Kawatani ‘363 teaches a method, system and computer readable medium [Fig 1A; Fig. 5; para 0070 -- general purpose computer 100 ] with computer executable instructions that when executed cause processors to perform the steps for:  generating, by one or more processors, a sentence vector from one or more terms of a request [para 0015-0031 -- a desired document item or information item is retrieved from a plurality of document items and/or information items in response to a query….query includes plural query terms related to each …..transforming the query terms in Boolean logic form into a transformed vector form, and retrieving the desired item in response to similarity measurements of (1) the transformed vector form of the query terms and (2) the index vectors; 0042-0051; 0062-0063];  identifying, by the one or more processors, a plurality of sentence vectors, each of the plurality of sentence vectors obtained using a respective sentence from a respective one of a plurality of electronic documents [para 0050 -- set of all possible index vectors which documents relevant to the query can take; para 0076 -- terms in each document are handled as vectors];   determining, by the one or more processors, a similarity score for each of the plurality of sentence vectors with respect to the generated sentence vector for the request [para 0057 -- Whether or not a given document is relevant to the query Q, is determined by whether the similarity of the document index vectors and the vector set .OMEGA..sub.1 exceeds a threshold .alpha; 0062-0063 --  similarity, is judged of each of the documents stored in document file 130 with the transposed query];  selecting, by the one or more processors, an electronic document from the plurality of electronic documents based at least on a ranking of the similarity score for each of the plurality of sentence vectors [para 0047; 0049-0059 -- Whether or not a given document is relevant to the query Q, is determined by whether the similarity of the document index vectors and the vector set .OMEGA..sub.1 exceeds a threshold .alpha…… determine the values of L, .alpha. and .beta. which yield the document that is closest to Boolean request Q.; para 0088 -- sorts retrieved documents in accordance with the degrees of document relevance.]; providing, by the one or more processors responsive to the request, at least the selected electronic document [Fig 1A, element 15; para 0049 -- Unit 120 executes a retrieval operation during step 15;  para 0058].   Kawatani ‘363 fails to teach each of the plurality of sentence vectors trained using a respective sentence from a respective one a plurality of electronic documents.  However, processing the sentence vectors of respective sentences of multiple candidate document was well known in the art of document similarity processing.  In a similar field of endeavor, Kawatani ‘396 teaches a method of vector analysis for a document and determining similarity between documents, where the multiple documents are represented as sets of segment vectors or subspace [para 0052; 0055-0056; 0058 -- both documents are represented by concept subspaces].   Kawatani ‘396 teaches the processing allows for highly reliable similarity [para 0095].  One having ordinary skill in the art would have recognized the advantages of implementing the multiple document vector processing techniques taught by Kawatani ‘396, in the document and information retrieval system of Kawatani ‘363, and the results would have been predictable and resulted in an improved system that processes the documents with highly reliable similarity.  
Regarding claim 2, the combination of Kawatani ‘363 and Kawatani ‘396 teaches the method of claim 1, further comprising receiving, by the one or more processors, the request comprising a plurality of terms [para 0015-0031 -- a desired document item or information item is retrieved from a plurality of document items and/or information items in response to a query….query includes plural query terms related to each].
Regarding claim 3, the combination of Kawatani ‘363 and Kawatani ‘396 teaches the method of claim 1, further comprising generating, by the one or more processors, a word vector for each of the plurality of terms [Kawatani ‘396 at para 0060 – segment vector – where a segment of one word provide for a word vector].
Regarding claim 4, the combination of Kawatani ‘363 and Kawatani ‘396 teaches  the method of claim 3, wherein word vector for each of the plurality of terms comprise a vector of one or more weights indicating a probability of one of the plurality of terms occurring [Kawatani ‘363 at para 0029 -- weighted coefficients].
Regarding claim 5, the combination of Kawatani ‘363 and Kawatani ‘396 teaches the method of claim 3, further comprising generating, by the one or more processors, the sentence vector using the word vector for each of the plurality of terms [Kawatani ‘396 at para 0032 -- document segment vector generation block 14 calculates the dimensionality of vectors to be generated from the terms that occur in the entire document and determines correspondences between each vector element and each term. It should be noted that it is not necessary to assign vector elements to all kinds of terms occurring in the document;  para 0060 – segment vector – where a segment of one word provide for a word vector].  
Regarding claim 6, Kawatani ‘363  fails to teach the method of claim 1, wherein the each of sentence vectors and the generated sentence vector are mapped to a vector space.  However, processing the sentence vectors of respective sentences of multiple document to a vector space was well known in the art of document similarity processing.  In a similar field of endeavor, Kawatani ‘396 teaches a method of vector analysis for a document and determining similarity between documents, where the multiple documents are represented as sets of segment vectors or subspace [para 0052; 0055-0056; 0058 -- both documents are represented by concept subspaces].   Kawatani ‘396 teaches the processing allows for highly reliable similarity [para 0095].  One having ordinary skill in the art would have recognized the advantages of implementing the multiple document vector processing techniques taught by Kawatani ‘396, in the document and information retrieval system of Kawatani ‘363, and the results would have been predictable and resulted in an improved system that processes the documents with highly reliable similarity.  
Regarding claim 7, the combination of Kawatani ‘363 and Kawatani ‘396 teaches the method of claim 1, further comprising selecting, by the one or more processors, a subset of the plurality of electronic documents with the similarity score greater than a threshold [Kawatani ‘363 at para 0019 -- comparing the similarity measurement with a predetermined threshold to determine whether or not each of the items is relevant to the query; 0057 -- Whether or not a given document is relevant to the query Q, is determined by whether the similarity of the document index vectors and the vector set .OMEGA..sub.1 exceeds a threshold .alpha.. The threshold .alpha., which varies in steps from 0 to 1, is experimentally determined].    
Regarding claim 8, the combination of Kawatani ‘363 and Kawatani ‘396 teaches the method of claim 7, further comprising providing, by the one or more processors responsive to the request, a list of the subset of the plurality of electronic documents [Kawatani ‘363 at para 0045 -- the index vectors of all possible index vectors are included in set .OMEGA..sub.0 or set .OMEGA..sub.1, In consequence, whether or not any document i is relevant to query Q is determined by which of the sets .OMEGA..sub.1 and .OMEGA..sub.0 the vector f.sub.i of document i is included in. The similarity between the vector f.sub.1 for each document i and the vector set .OMEGA..sub.1 that is derived from query Q is measured. If the similarity of vector f.sub.3 for a particular document j and the vector set .OMEGA..sub.1 that is derived from query Q exceeds a predetermined value, vector f.sub.j of document j is indicated as a member of set .OMEGA..sub.1; para 0071 – positive/negative documents -– where the documents assigned to .OMEGA..sub.1  or positive documents are documents that are a subset of the documents that are responsive to the request and the .OMEGA..sub.0  or negative documents are not responsive to the request].  
Claims 9-20 are rejected under similar rationale as the rejections of claims 1-8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Le (US Patent Application Publication No. 2015/0220833) teaches generating vector representations of documents.
Bullock et al (US Patent Application Publication No. 2013/0013291) teaches systems and methods for sentence comparison and sentence-based search.
Dai et al (US Patent No. 10,803,380) teaches generating vector representations of documents.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA A ARMSTRONG whose telephone number is (571)272-7598. The examiner can normally be reached M,T,TH,F 11:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA A. ARMSTRONG
Primary Examiner
Art Unit 2659



/ANGELA A ARMSTRONG/Primary Examiner, Art Unit 2659